Citation Nr: 0423129	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  03-29 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from February 1918 to 
January 1919.  He died on January [redacted], 1956.  In a February 
1971 administrative decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico, recognized the appellant's 
mother, T. M, as of the veteran's surviving spouse and 
awarded her entitlement to death pension benefits.  In July 
1987, the RO recognized T. M.'s election of improved pension 
benefits, effective from January 1, 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 administrative decision issued 
by the RO, which denied the appellant's claim of entitlement 
to reimbursement of burial expenses paid on behalf of her 
mother.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted and became effective.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  In light of the VCAA, VA revised the provisions of 38 
C.F.R. §§ 3.102 and 3.159.  38 C.F.R. §§ 3.102, 3.159 (2003); 
see 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  These amendments 
were effective November 9, 2000.  The VCAA provides a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts and what is needed to 
substantiate a claim.

T. M. alleged that she lived continuously with the veteran in 
a common-law marital relationship from September 1954 to the 
date of their ceremonial marriage on February [redacted], 1955 and 
thereafter until the veteran's death on January [redacted], 1956.  
She also claimed that when she started to live with the 
veteran, T. M. had no knowledge that common-law marriages 
were not recognized in Puerto Rico.  In a February 1971 
administrative decision, the RO deemed valid for VA benefit 
purposes the purported common-law marriage between T. M. and 
the veteran and awarded her death pension benefits.  In July 
1987, the RO recognized T. M.'s election of improved pension 
benefits, effective from January 1, 1987.  In a February 1991 
rating decision issued in March 1991, the RO established that 
T. M. was entitled to an additional allowance for being 
housebound.  From January 1987 through January 1999, on an 
annual basis, T. M. submitted VA Forms 21-8416, Medical 
Expense Report (MER), in which she reported unreimbursed 
medical expenses (UMEs) so as to reduce the countable family 
income and increase improved pension benefits.  T. M. died on 
December [redacted], 2000.

On May 25, 2001, the appellant submitted a VA Form 21-601, 
Application for Reimbursement from Accrued Amounts due a 
Deceased Beneficiary, asking for repayment of burial expenses 
for her mother, T. M., totalling $2,733.50.  The claim was 
accompanied by an MER reflecting claimed UMEs for 2000 paid 
by T. M. and a funeral services contract signed by the 
appellant and E. A for T. M.'s burial expenses totaling 
$2,733.50.

In a February 2003 administrative decision, the RO denied the 
appellant's claim for accrued benefits, noting that there 
were no accrued amounts payable and that accrued benefits are 
payable on evidence in the file at the date of death.

In March 2003, the appellant filed a notice of disagreement 
with the decision, asserting that the UMEs for 2000 were due 
to the appellant's mother, T. M., before her death and that 
she had paid for her mother's burial expenses.   In a 
September 2003 VA Form 9, the appellant stated that the 
eligibility verification report (EVR) and MER were received 
by her mother usually at the end of the year or in beginning 
of January each year.  Therefore, upon receipt in January 
2001, the appellant submitted all the UMEs for the year 1999.

Applicable law and regulations provide that upon the death of 
a veteran, periodic monetary benefits to which that 
individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of his death (accrued benefits) and due and unpaid for the 
period not to exceed two years, shall, upon the death of such 
individual be paid to the living person first listed as 
follows:

(1) Upon the death of a veteran to the 
living person first listed as follows: 
(i) His or her spouse; 
(ii) His or her children (in equal 
shares); 
(iii) His or her dependent parents (in 
equal shares) or to the surviving parent.

(2) Upon the death of a surviving spouse 
or remarried surviving spouse, to the 
veteran's children.

(3) Upon the death of a child, benefits 
to which the child was entitled will be 
paid to the surviving children of the 
veteran entitled to death pension, 
compensation, or dependency and indemnity 
compensation.

(4) In all other cases, only so much of 
an accrued benefit may be paid as may be 
necessary to reimburse the person who 
bore the expense of last sickness or 
burial.  (See 3.1002.)

38 C.F.R. § 3.1000(a) (2003); see also 38 U.S.C.A. § 5121(a) 
(West 2002).

The Board notes that Congress recently amended 38 U.S.C.A. 
§ 5121 to repeal the two-year limit on accrued benefits so 
that a veteran's survivor may receive the full amount of 
award for accrued benefits.  This change applies only to 
deaths occurring on or after the date of enactment, December 
16, 2003.  Because both the veteran and his surviving spouse 
died before the date of enactment, this change does not apply 
in this case and is noted only for information purposes.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5121(a)).

In this case, the appellant is the daughter of T. M., who was 
the surviving spouse of the veteran.  As discussed above, T. 
M. had been in receipt of improved death pension benefits 
from January 1987 until her death in December 2000.  The 
appellant is neither the spouse nor the child of the deceased 
veteran, from whom T. M.'s pension benefits derived, and, 
therefore, it appears that the appellant's standing in this 
case is based only upon the fact that she bore the burial 
expenses of her mother.  For this reason, she is entitled to 
receive only so much of any accrued benefits available as is 
necessary to reimburse her for the burial expenses she 
incurred on her mother's behalf.  38 C.F.R. § 3.1000(a)(4).

The Board notes that the RO has denied the appellant's claim 
on the basis that there were no benefits that remained unpaid 
at the time of T. M.'s death.  For this reason, the RO 
concluded that there are no accrued benefits from which 
reimbursement for last medical and burial expenses could be 
drawn.  38 C.F.R. § 3.1000(a)(4).  Shortly after T. M. died, 
the appellant, in a VA Form 21-4138 dated January 12, 2001, 
informed the RO of her mother's demise and asked the RO to 
stop payment of VA benefits.  The RO stopped such payments, 
effective December 1, 2000 because, under the provisions of 
38 C.F.R. § 3.500(g), the effective date of the 
discontinuance of an award of compensation for a payee due to 
the payee's death is the last day of the month before death 
occurred.  See 38 U.S.C.A. § 5112(b)(1) (West 2002).  See 
Richard on Behalf of Richard v. West, 161 F.3d 719, 721 (Fed. 
Cir. 1998).  Thus, because the veteran's widow died in 
December 2000, the RO was correct that her entitlement to 
death pension benefits expired on the last day of November 
2000.

However, the Board also notes that, in May 2001, the 
appellant submitted an MER showing UMEs that her mother had 
incurred between January 2000 and December 2000.  The record 
reflects that similar lists of UMEs had been submitted 
annually in the years of 1987 through 1999 during T. M.'s 
life, and that the RO had subsequently amended her improved 
pension awards for 1986 through 1998 retroactively in order 
to compensate her for those expenses.  Had she been alive, 
the list of medical expenses submitted in May 2001 could 
potentially have resulted in a similar retroactive adjustment 
in order to compensate T. M. for those expenses.  The RO 
appears not to have taken such action because the RO did not 
have an updated EVR or MER for 1999, or 2000, at the time of 
T. M.'s death upon which her countable family income was 
calculated for pension benefits purposes and regulations 
require that evidence used to evaluate an accrued benefits 
claim must have been in the claims file at the time of the 
beneficiary's death.  38 C.F.R. 
§ 3.1000(a), (c) (2003).  

The appellant essentially contends that VA had always 
increased her mother's pension benefits by reducing her 
countable family income based on payment for such UMEs in the 
past, that VA should do so in this instance, and that she is 
seeking only reimbursement for burial expenses incurred on 
behalf of her mother. 

The Board believes this situation is similar to the facts 
underlying the case of Conary v. Derwinski, 3 Vet. App. 109 
(1992)(per curiam)).  In that case, a surviving spouse sought 
accrued benefits on the basis of an EVR detailing UMEs for 
the period preceding the death of the veteran, but filed 
after the date of the death.  The Board denied the claim on 
the basis that the evidence of the medical expenses was not 
in the claims file on the date of the veteran's death.  The 
now United States Court of Appeals for Veterans Claims 
(Court) vacated that decision, in pertinent part, and 
remanded the appellant's claim to the Board for 
readjudication.  In a concurring opinion, it was explained 
that the applicable statutory provision regarding accrued 
benefits, 38 U.S.C. § 5121(a), provided, in pertinent part, 
that accrued benefits shall be paid upon a veteran's death if 
there existed "evidence in the file at [the] date of death . 
. . [of periodic monetary benefits] due and unpaid for a 
period not to exceed one year."  It was further explained 
that any information contained in a veteran's file upon his 
or her death, which persuades VA that it has in its 
possession facts sufficient to determine the amount of 
accrued benefits owing, could reasonably be considered 
"evidence in the file at [the] date of death".

Following the remand of that case by the Court, under the 
authority prescribed by 38 U.S.C.A. § 7104(c) and 38 C.F.R. 
20.901(c), the Board requested an opinion from the General 
Counsel (GC) of VA on the legal questions involved in the 
consideration of the Conary appeal and a companion case which 
was also remanded to the Board by the Court's Order.  On 
August 9, 1993, GC issued an opinion on the following two 
questions presented by the facts of the consolidated cases: 
(1) Under what circumstances, if any, may information 
contained in an EVR filed after a beneficiary's death be 
considered in determining eligibility for accrued benefits 
under 38 U.S.C. § 5121(a); and (2) May an award of accrued 
benefits under 38 U.S.C. § 5121(a) be based on logical 
inferences from information of record at the date of the 
beneficiary's death?  In response to these questions, GC held 
that: (1) Information contained in an EVR submitted after the 
beneficiary's death may not be considered "evidence in the 
file at date of death" for purposes of an award of accrued 
pension benefits under 38U.S.C. § 5121(a); and (2) An award 
of accrued benefits under 38 U.S.C. § 5121(a) may be based on 
logical inferences from information in the file at the date 
of the beneficiary's death.  See VAOPGPREC 6-93.

In the text of the GC opinion, it was explained that certain 
prima facie evidence of record prior to death may establish 
entitlement for accrued-benefits purposes where confirming 
evidence is furnished in support of the accrued-benefit 
claim.  For example, it was noted that EVRs submitted before 
the beneficiary's death reflecting recurring, predictable, 
and reasonably estimable medical expenses could provide a 
sufficient evidentiary basis for a prospective computation of 
medical expenses; such evidence may be considered "evidence 
in the file at date of death" for purposes of entitlement to 
accrued benefits.  It was further noted that, if such 
evidence makes a prima facie case of entitlement, GC did not 
believe that VA would be precluded from considering other 
evidence, e.g., an EVR submitted after the beneficiary's 
death for the limited purpose of verifying the accuracy of 
its determination.

In a subsequent GC opinion, it was also held that, where a 
veteran entitled to pension benefits had not submitted a 
yearly EVR prior to the date of his death, "[a]ccrued pension 
benefits may be allowed under 38 U.S.C. § 5121(a) on the 
basis that evidence in the file at the date of a veteran's 
death permitted prospective estimation of UMEs, regardless of 
whether UMEs were actually deducted prospectively from the 
veteran's income for purposes of determining pension 
entitlement prior to the veteran's death."  See VAOPGCPREC 
12-94.  Significantly, it was further held that, where a 
veteran had in the past supplied evidence of UMEs which, due 
to the static or ongoing nature of the veteran's medical 
condition, could be expected to be incurred in like manner in 
succeeding years in amounts which, based on past experience, 
were capable of estimation with a reasonable degree of 
accuracy, such evidence may form the basis for a 
determination that evidence in the file at the date of the 
veteran's death permitted prospective estimation of medical 
expenses.  See VAOPGCPREC 12-94.

In light of the above GC opinions, the Board believes that it 
is possible that there are accrued benefits in this case that 
remained due and unpaid at the time of T. M.'s death.  In 
this regard, the Board again notes that T.S. submitted lists 
of UMEs annually for the years from 1986 through 1998 during 
her life, and that the RO subsequently amended her pension 
award retroactively in all but the first instance (due too 
few expenses) in order to compensate her for those expenses.  
The Board believes that these lists establish recurring, 
predictable, and reasonably estimable medical expenses, which 
provided a sufficient evidentiary basis for a prospective 
computation of medical expenses in the final calendar year of 
T. M.'s life, 2000.  Thus, the Board finds that such evidence 
may be considered "evidence in the file at date of death" for 
purposes of entitlement to accrued benefits.  VAOPGPREC 6-93; 
VAOPGCPREC 12-94.  For this reason, the Board concludes that 
VA is not precluded from considering other evidence, such as 
the May 2001 list of T. M.'s medical expenses for 2000 
submitted by the appellant and any clarifying income 
information, for the limited purpose of verifying the precise 
amount of countable income received by and medical expenses 
incurred and paid by T. M. in 2000.  Once T. M.'s countable 
income for 2000 has been determined, the RO must then make a 
determination as to whether or not there are any accrued 
benefits that remained due and unpaid at the time of T. M.'s 
death, which could then provide a basis for reimbursing the 
appellant for any burial expenses paid on behalf of T. M. by 
the appellant.  

On remand, the RO should provide the appellant with an 
additional opportunity to establish the amount of income 
received by and the amount of UMEs incurred and paid by T. M. 
in 2000, as well as the amount of last medical and burial 
expenses that the appellant incurred on her mother's behalf.  
The appellant should also clarify whether she or T. M. 
actually submitted an MER for 1999 UMEs, since none is in the 
record, and whether she alone or she together with E. A., 
paid T. M.'s burial expenses.  It should be explained to the 
appellant that there is an important distinction between 
those medical expenses incurred directly by T. M., and those 
that she incurred on her mother's behalf, as those incurred 
directly by T. M. will be considered solely for the purpose 
of determining T. M.'s countable income for 2000 and whether 
or not there are any accrued benefits.  If is determined that 
there are any accrued benefits available, the appellant is 
entitled to receive only so much of any accrued benefits 
available as is necessary to reimburse her for the burial 
expenses she, and not E. A., incurred on her mother's behalf.  
The appellant should show receipts for the portion of her 
mother's burial expenses she alone actually paid.  38 C.F.R. 
§ 3.1000(a)(4).

In addition, although the statement of the case (SOC) 
provided 38 C.F.R. § 3.1000, it neither provided the 
regulations implementing the VCAA as required by 38 U.S.C.A. 
§ 7105(d)(1) (West 2002) nor 38 C.F.R. §§ 3.271 and 3.272 
pertaining to computation of income and exclusions from 
income.  Moreover, the RO has not provided VCAA content-
complying notice consistent with 38 U.S.C.A. §  5103 (a) and 
38 C.F.R. §  3.159(b)(1) (2003) for the issue on appeal.  See 
VAOPGCPREC 7-2004; see also VAOPGCPREC 1-2003.  In 
particular, the RO has not advised the appellant of the 
information needed to establish entitlement to accrued 
benefits, what information VA had or would provide, what 
information she needed to provide, nor asked her to provide 
all information that she might have in her possession that is 
relevant to her claim.  Thus, this case must also be remanded 
to comply with the notice and duty to assist provisions of 
the VCAA.

In summary, the Board concludes that prospective estimation 
of 2000 medical expenses reported before the death of the 
veteran's widow should be considered in determining the 
appellant's eligibility for accrued benefits for the purpose 
of receiving reimbursement for burial expenses paid on behalf 
of T. M.  Thus, this case must be remanded to the RO for 
further development and readjudication.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2003)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, the RO 
must inform the claimant: (1) about the 
information and evidence not of record 
that is necessary to substantiate 
entitlement to accrued benefits flowing 
from her mother's death pension benefits 
as a surviving spouse of the veteran and 
how countable income and unreimbursed 
medical expenses are calculated and their 
effect on the payment of death pension 
benefits; (2) about the information and 
evidence that VA has, or will seek to 
provide, in support of her claim; (3) 
about the information and evidence the 
claimant is expected to provide in 
support of her claim; and (4) request or 
tell her to provide any evidence in her 
possession that pertains to her claim.  
The RO should explain to the appellant 
that there is an important distinction 
between those expenses incurred directly 
by T. M., and those that she incurred on 
her mother's behalf, as those incurred 
directly by T. M. will be considered 
solely for the purpose of determining T. 
M.'s countable income for 2000 and 
whether or not there are any accrued 
benefits.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO should ask the appellant to 
provide additional evidence and/or 
argument for the purpose of establishing 
the amount of countable income T. M. 
received in 2000 and the amount of 
medical expenses T. M. incurred and paid 
herself in 2000, as well as the amount of 
last medical and burial expenses that the 
appellant alone incurred on her mother's 
behalf and paid for in 2001.  The RO also 
should ask the appellant to provide 
copies of any receipts, canceled checks, 
or other evidence, which may establish 
that such expenses were paid by T. M. or 
the appellant alone, and not E. A., and 
to explain why she has requested 
reimbursement for $2,733.50 in burial 
expenses when the funeral services 
contract indicates that she and E. A. 
were to pay the expenses.  The RO should 
ask the appellant to confirm whether she 
actually submitted VA Forms 21-8416, 
Medical Expense Report (MER) for both 
1999 and 2000, as the claims file shows 
that the appellant submitted only an MER 
for 2000.  If she, or T. M., did submit a 
separate MER for 1999, please have the 
appellant supply a copy, otherwise the RO 
will assume that only an MER for T. M.'s 
unreimbursed medical expenses incurred in 
2000 was submitted.

3.  After completion of 1 and 2 above, 
the RO should make a determination as to 
T. M.'s countable income for 2000 with 
consideration given to the amount of 
prospective medical expenses that she 
incurred throughout that year.  Then, the 
RO should readjudicate the issue of the 
appellant's eligibility for accrued 
benefits for the purpose of receiving 
reimbursement for medical and burial 
expenses paid by her alone on behalf of 
her mother, T. M.  If any determination 
is unfavorable to the appellant, she and 
her representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC) and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  
The SSOC should set forth the pertinent 
laws and regulations, to include 
38 C.F.R. §§ 3.159, 3.271 and 3.272 
(2003).

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




